 


109 HR 567 IH: Udall-Eisenhower Arctic Wilderness Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 567 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Markey (for himself, Mrs. Johnson of Connecticut, Mr. Ackerman, Mr. Allen, Mr. Andrews, Ms. Baldwin, Mr. Bass, Mr. Becerra, Ms. Berkley, Mr. Bishop of New York, Mr. Blumenauer, Mr. Boucher, Ms. Corrine Brown of Florida, Mr. Brown of Ohio, Mrs. Capps, Mr. Cardin, Mr. Clay, Mr. Crowley, Mr. Cummings, Mr. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Mr. Doggett, Mr. Emanuel, Mr. Engel, Ms. Eshoo, Mr. Etheridge, Mr. Evans, Mr. Farr, Mr. Fattah, Mr. Filner, Mr. Frank of Massachusetts, Mr. Grijalva, Mr. Gutierrez, Ms. Harman, Mr. Hastings of Florida, Mr. Hinchey, Mr. Holt, Mr. Honda, Ms. Hooley, Mr. Inslee, Mr. Israel, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Mrs. Jones of Ohio, Ms. Kaptur, Mr. Kennedy of Rhode Island, Mr. Kildee, Ms. Kilpatrick of Michigan, Mr. Kucinich, Mr. Langevin, Mr. Lantos, Ms. Lee, Mr. Levin, Mrs. Lowey, Mr. Lynch, Mrs. Maloney, Mrs. McCarthy, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. Menendez, Mr. Michaud, Ms. Millender-McDonald, Mr. Miller of North Carolina, Mr. George Miller of California, Mr. Moran of Virginia, Mr. Nadler, Mr. Neal of Massachusetts, Mr. Obey, Mr. Olver, Mr. Owens, Mr. Pallone, Mr. Pastor, Mr. Payne, Mr. Price of North Carolina, Mr. Rangel, Mr. Ryan of Ohio, Mr. Sabo, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Sanders, Mr. Saxton, Ms. Schakowsky, Mr. Schiff, Ms. Wasserman Schultz, Mr. Scott of Virginia, Mr. Serrano, Mr. Shays, Mr. Sherman, Ms. Slaughter, Mr. Smith of New Jersey, Ms. Solis, Mr. Spratt, Mrs. Tauscher, Mr. Tierney, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Van Hollen, Mr. Visclosky, Mr. Waxman, Mr. Weiner, Mr. Wexler, Ms. Woolsey, Mr. Wu, Mr. Wynn, Ms. Watson, Ms. Waters, and Ms. Pelosi) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To preserve the Arctic coastal plain of the Arctic National Wildlife Refuge, Alaska, as wilderness in recognition of its extraordinary natural ecosystems and for the permanent good of present and future generations of Americans. 
 
 
1.Short titleThis Act may be cited as the Udall-Eisenhower Arctic Wilderness Act. 
2.Findings and statement of policy 
(a)FindingsThe Congress finds the following: 
(1)Americans cherish the continued existence of expansive, unspoiled wilderness ecosystems and wildlife found on their public lands, and feel a strong moral responsibility to protect this wilderness heritage as an enduring resource to bequeath undisturbed to future generations of Americans. 
(2)It is widely believed by ecologists, wildlife scientists, public land specialists, and other experts that the wilderness ecosystem centered around and dependent upon the Arctic coastal plain of the Arctic National Wildlife Refuge, Alaska, represents the very epitome of a primeval wilderness ecosystem and constitutes the greatest wilderness area and diversity of wildlife habitats of its kind in the United States. 
(3)President Dwight D. Eisenhower initiated protection of the wilderness values of the Arctic coastal plain in 1960 when he set aside 8,900,000 acres establishing the Arctic National Wildlife Refuge expressly for the purpose of preserving unique wildlife, wilderness and recreational values. 
(4)In 1980, when the Congress acted to strengthen the protective management of the Eisenhower-designated area with the enactment of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat. 2371), Representative Morris K. Udall led the effort to more than double the size of the Arctic National Wildlife Refuge (under section 303(2) of such Act) and extend statutory wilderness protection to most of the original area. 
(5)Before the enactment of the Alaska National Interest Lands Conservation Act, the House of Representatives twice passed legislation that would have protected the entire Eisenhower-designated area as wilderness, including the Arctic coastal plain. 
(6)A majority of Americans have supported and continue to support preserving and protecting the Arctic National Wildlife Refuge, including the Arctic coastal plain, from any industrial development and consider oil and gas exploration and development in particular to be incompatible with the purposes for which this incomparable wilderness ecosystem has been set aside. 
(7)Canada has taken action to preserve those portions of the wilderness ecosystem of the Arctic that exist on its side of the international border and provides strong legal protection for the habitat of the Porcupine River caribou herd that migrates annually through both countries to calve on the Arctic coastal plain. 
(8)The extension of full wilderness protection for the Arctic coastal plain within the Arctic National Wildlife Refuge will still leave 95 percent of the North Slope of Alaska without such wilderness protection, so that development of energy resources in Alaska can continue to contribute significantly to meeting the energy needs of the United States without despoiling the unique Arctic coastal plain of the Arctic National Wildlife Refuge. 
(b)Statement of policyThe Congress hereby declares that it is the policy of the United States— 
(1)to honor the decades of bipartisan efforts that have increasingly protected the great wilderness ecosystem of the Arctic coastal plain; 
(2)to sustain this natural treasure for the current generation of Americans; and 
(3)to do everything possible to protect and preserve this magnificent natural ecosystem so that it may be bequeathed in its unspoiled natural condition to future generations of Americans. 
3.Designation of additional wilderness, Arctic National Wildlife Refuge, Alaska 
(a)Inclusion of Arctic coastal plainIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), an area within the Arctic National Wildlife Refuge in the State of Alaska comprising approximately 1,559,538 acres, as generally depicted on a map entitled Arctic National Wildlife Refuge—1002 Area Alternative E—Wilderness Designation, dated October 28, 1991, and available for inspection in the offices of the Secretary of the Interior, is hereby designated as wilderness and, therefore, as a component of the National Wilderness Preservation System. 
(b)AdministrationThe area designated as wilderness under subsection (a) shall be administered by the Secretary of the Interior in accordance with the provisions of the Wilderness Act as part of the wilderness area already in existence within the Arctic National Wildlife Refuge as of the date of the enactment of this Act. 
 
